IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                             Assigned on Briefs April 10, 2002

            STATE OF TENNESSEE v. JASON BRIAN HARGROVE

                  Direct Appeal from the Circuit Court for Marshall County
                          No. 14517    William Charles Lee, Judge



                     No. M2001-01579-CCA-R3-CD - Filed July 18, 2002


The appellant, Jason Brian Hargrove, pled guilty in the Marshall County Circuit Court to numerous
counts of theft and burglary. He received a total effective sentence of twenty years incarceration in
the Tennessee Department of Correction. On appeal, the appellant raises the following issue for our
review: whether the trial court erred in imposing consecutive sentences. After reviewing the record
and the parties’ briefs, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JOE G. RILEY and ALAN E.
GLENN, JJ., joined.

Thomas A. Davidson, Lewisburg, Tennessee, for the appellant, Jason Brian Hargrove.

Paul G. Summers, Attorney General and Reporter; Mark A. Fulks, Assistant Attorney General; W.
Michael McCown, District Attorney General; and Weakley E. Barnard, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

                                       I. Factual Background
                Between midnight and 7:00 a.m. on February 27, 2001, the appellant, along with two
other individuals, burglarized eighteen vehicles and stole numerous items of personal property from
the vehicles. They also stole three vehicles, two of which they drove to a muddy field and
abandoned after the vehicles became stuck in the mud. The three men were apprehended when they
returned to the field to retrieve the abandoned vehicles. The police officer who arrested the men
noticed that “all three defendants had an excessive amount of mud on them and that the field was
muddy.” Moreover, the officer observed that the trio was in possession of some of the property that
was earlier stolen from the other vehicles.
                As a result, on April 25, 2001, the appellant pled guilty to three counts of theft of
property valued between $1,000 and $10,000, a Class D felony; two counts of theft of property
valued between $500 and $1,000, a Class E felony; eighteen counts of automobile burglary, a Class
E felony; and twelve counts of theft of property valued less than $500, a Class A misdemeanor. The
parties stipulated that the appellant is a Range II multiple offender.

                 In sentencing the appellant, the trial court found no mitigating factors. However, the
court concluded that four enhancement factors applied to the appellant: (1) the appellant has a
previous history of criminal convictions or criminal behavior in addition to those necessary to
establish the appropriate range; (8) the appellant has a previous history of unwillingness to comply
with the conditions of a sentence involving release in the community; (13) the instant felony was
committed while on community corrections; and (20) the appellant was adjudicated to have
committed a delinquent act or acts as a juvenile that would constitute a felony if committed by an
adult. Tenn. Code Ann. § 40-35-114(1), (8), (13)(E), and (20) (1997). After considering these
factors, the trial court sentenced the appellant to six years incarceration for each Class D felony
conviction, two years for each Class E felony conviction, and eleven months and twenty-nine days
for each Class A misdemeanor conviction. The trial court further ordered that the Class D felony
sentences be served consecutively to each other, the Class E felony sentences be served concurrently
with each other but consecutively to the Class D felony sentences, and the Class A misdemeanor
sentences be served concurrently with each other and concurrently with the Class E felony sentences
for a total effective sentence of twenty years incarceration.1 On appeal, the appellant’s sole
complaint is that the trial court erred in imposing consecutive sentences.

                                              II. Analysis
                Appellate review of the length, range, or manner of service of a sentence is de novo.
Tenn. Code Ann. § 40-35-401(d) (1997). In conducting its de novo review, this court considers the
following factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
the nature and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on enhancement and mitigating factors; (6) any statement by the defendant in his own
behalf; and (7) the potential for rehabilitation or treatment. Tenn. Code Ann. § 40-35-102 and -103
(1997), -210 (Supp. 2001); see also State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991). The burden
is on the appellant to demonstrate the impropriety of his sentence. Tenn. Code Ann. § 40-35-401,
Sentencing Commission Comments. Moreover, if the record reveals that the trial court adequately
considered sentencing principles and all relevant facts and circumstances, this court will accord the
trial court’s determinations a presumption of correctness. Id. at (d); Ashby, 823 S.W.2d at 169.
Because the record clearly reveals that the trial court erred in his analysis regarding the imposition


         1
            Orig inally, the trial court also ordered the sentences to be served consecutively to a previously imposed
community corrections sentence for wh ich the app ellant w as resentenced. However, “[t]he C ourt did not take into
consideration that the defendant was a multiple offender.” Thus, the trial court subsequently “enter[ed] an order
amending the jud gm ents reflecting that the community corrections case shall run concurrently with the remaining
sentences . . . giving him a 20 year senten ce as o ppo sed to a 26 year senten ce.”

                                                         -2-
of consecutive sentencing, we will review the trial court’s findings de novo without a presumption
of correctness.

                 Initially, we observe that the trial court stated that the appellant should receive
consecutive sentences because he committed the instant offenses while on community corrections,
which the trial court reasoned was the equivalent of being “sentenced for an offense committed while
on probation.” Tenn. Code Ann. § 40-35-115(b)(6) (1997). The trial court noted its disagreement
with the conclusion reached in State v. Pettus, 986 S.W.2d 540, 544 (Tenn. 1999), stating that to
permit consecutive sentencing pursuant to Tenn. Code Ann. § 40-35-115(b)(6) for an offense
committed while on probation, but not for an offense committed while on community corrections,
“leads to a ludicrous . . . result.” However, the law in this state is clear. “[T]he legislature did not
intend a community corrections sentence and a probation sentence to be equivalents for purposes of
consecutive sentencing under Tenn. Code Ann. § 40-35-115(b)(6).” Pettus, 986 S.W.2d at 544. As
our supreme court has explained,
                 [t]o aid us in our work, there are a number of principles of statutory
                 construction, among which is the most basic rule of statutory
                 construction: “to ascertain and give effect to the intention and
                 purpose of the legislature.” However, the court must ascertain the
                 intent “without unduly restricting or expanding the statute’s coverage
                 beyond it’s intended scope.”
                 ....
                 Courts are not authorized “to alter or amend a statute.” The
                 reasonableness of a statute may not be questioned by a court, and a
                 court may not substitute its own policy judgments for those of the
                 legislature. “Courts must ‘presume that the legislature says in a
                 statute what it means and means in a statute what it says there.’”
Mooney v. Sneed, 30 S.W.3d 304, 306-07 (Tenn. 2000) (citations omitted). Accordingly, the trial
court erred by imposing consecutive sentencing because the appellant was serving a community
corrections sentence at the time of these offenses. See State v. Charles M. Thomas, No. M2000-
02576-CCA-R3-CD, 2002 Tenn. Crim. App. LEXIS 56, at *9 (Nashville, January 23, 2002),
application for perm. to app. filed, (Tenn. 2002).

                The trial court also stated that the appellant was “arguably” a professional criminal.
Tenn. Code Ann. § 40-35-115(b)(1) provides that consecutive sentencing may be appropriate if
“[t]he defendant is a professional criminal who has knowingly devoted such defendant’s life to
criminal acts as a major source of livelihood.” The appellant was eighteen years of age at the time
of the offenses. The presentence report reflects that the appellant dropped out of school before
completing the ninth grade. The only employment the appellant claimed was with a vinyl siding
company, which job lasted for approximately one year; however, the probation officer preparing the
presentence report was unable to verify this employment. Additionally, the appellant has a vast
criminal history as both a juvenile and an adult, comprised largely of theft offenses. While this
information does indicate a tendency toward being a professional criminal, see Thomas, No. M2000-
02576-CCA-R3-CD, 2002 Tenn. Crim. App. LEXIS 56, at *10, we conclude that it is unnecessary

                                                  -3-
for us to determine whether the appellant was a professional criminal because consecutive sentencing
is clearly supported by the appellant’s extensive criminal history. See State v. Kenneth Paul Dykas,
No. M2000-01665-CCA-R3-CD, 2002 Tenn. Crim. App. LEXIS 160, at *43 (Nashville, March 5,
2002), application for perm. to app. filed, (Tenn. 2002), State v. Donielle L. House, No. M1998-
00403-CCA-R3-CD, 1999 Tenn. Crim. App. LEXIS 1257, at **3-4 (Nashville, December 15, 1999).

                The appellant’s juvenile criminal history began at the age of thirteen when he was
convicted of two counts of joyriding. See State v. Mason Thomas Wilbanks, No. 01C01-9804-CR-
00184, 1999 Tenn. Crim. App. LEXIS 502, at *22 (Nashville, May 21, 1999). The appellant
progressed to convictions for vandalism, a weapons offense, aggravated assault, assault, multiple
theft offenses, and aggravated burglary. Moreover, the appellant was convicted of numerous
offenses in the instant case. See State v. Palmer, 10 S.W.3d 638, 648 (Tenn. Crim. App. 1999). The
appellant, in the course of his young life, has more than demonstrated a continued tendency to
commit crime. Tenn. Code Ann. § 40-35-115(b)(2); see also State v. Russell, 10 S.W.3d 270, 279-
280 (Tenn. Crim. App. 1999); State v. Antonio Teran Seay, No. M2000-01696-CCA-R3-CD, 2001
Tenn. Crim. App. LEXIS 362, at *9 (Nashville, May 14, 2001). We conclude that this history amply
supports the trial court’s imposition of consecutive sentencing. See State v. Adams, 973 S.W.2d
224, 231 (Tenn. Crim. App. 1997) (“Extensive criminal history alone will support consecutive
sentencing.”). This issue is without merit.

                                        III. Conclusion
               Finding no reversible error, we affirm the judgment of the trial court.


                                                      ___________________________________
                                                      NORMA McGEE OGLE, JUDGE




                                                -4-